   Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 1 of 10                      PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF ALABAMA

 JIMMIE THORN,                                    )
                                                  )
        Plaintiff,                                )
                                                  )
 -vs-                                             )
                                                  )
 MYLAN PHARMACEUTICALS, INC.;                     )
 PRINSTON PHARMACEUTICAL,                         )   Case No.: 20-442
 INC.; SOLCO HEALTHCARE US,                       )
 LLC; AUROBINDO PHARMA USA,                       )
 INC.; AUROBINDO PHARMA, LTD.;                    )
 and FICTITIOUS DEFENDANTS 1-7,                   )
                                                  )
        Defendants.                               )

                                    NOTICE OF REMOVAL

        Defendants Prinston Pharmaceutical Inc. (“Prinston”) and Solco Healthcare U.S., LLC

(“Solco”) (collectively, “Defendants”), by its attorneys, file this Notice of Removal pursuant to 28

U.S.C. §§ 1332 and 1446, to the United States District Court for the Southern District of Alabama.

Removal is proper under diversity jurisdiction. As grounds for removal, Defendants state as

follows:

                                 BRIEF BASIS OF REMOVAL

        1.      Removal is proper because there is diversity of citizenship. Plaintiff is a citizen of

Alabama. No defendant is a citizen of Alabama. The amount in controversy exceeds $75,000.

Accordingly, all the requirements of diversity jurisdiction are satisfied.

                                  NATURE OF THE ACTION

        2.      According to the Complaint, Plaintiff alleges that she ingested Defendants’

“Valsartan/Hydrochlorothiazide (HCTZ) or Valsartan” product and subsequently sustained injury.



                                                  1
    Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 2 of 10                                   PageID #: 2




See a copy of the Complaint attached hereto as Exhibit A, at ¶¶ 16, 18-23. Plaintiff alleges claims

against all Defendants based on the Alabama Extended Manufacturer’s Liability Doctrine.

         3.       This is one of more than 600 similar cases filed around the country involving

personal-injury allegations by plaintiffs who have ingested either the medication Valsartan or other

related “-sartan” drugs. On February 14, 2019, the Judicial Panel on Multidistrict Litigation issued

an order establishing MDL No. 2875, In re Valsartan N-Nitrosodimethylamine (NDMA) Prods.

Liab. Litig., 363 F. Supp. 3d 1378 (J.P.M.L. 2019), before Judge Robert B. Kugler in the United

States District Court for the District of New Jersey. On December 18, 2019, MDL No. 2875 was

expanded to include additional “-sartan” drugs Losartan and Irbesartan and was renamed “In re:

Valsartan, Losartan, and Irbesartan Products Liability Litigation.” In re Valsartan Prods. Liab.

Litig., 433 F. Supp. 3d 1349, 1353 (J.P.M.L. 2019). Prinston and Solco intend to seek the transfer

of this action to that proceeding, and will shortly provide the MDL Panel notice of this action

pursuant to the “tag-along” procedure contained in the MDL Rules. 1

         4.       Prinston Pharmaceutical, Inc., was served on August 31, 2020, and Solco

Healthcare US, LLC, was served on August 30, 2020. See the true and correct copies of all state

court pleadings are attached hereto as Exhibit B. This Notice of Removal is filed within thirty (30)

days of Prinston and Solco’s receipt of service, and as such, pursuant to the requirements set forth

in 28 U.S.C. § 1446 (b), this Notice of Removal is timely filed.

         5.       For the foregoing reasons, and as set forth more fully below, this Court has subject

matter jurisdiction over this action which is removal pursuant to 28 U.S. §§ 1332 and 1442, et seq.


1
 This is the sixth ‘sartan related Complaint filed by the same Plaintiff’s counsel that has been removed to the Alabama
federal courts to date. (See 3:20-cv-00567-ECM-JTA Dennis v. Solco Healthcare U.S., LLC et al and 3:20-cv-00595-
SMD, Pace v. Major Pharmaceuticals et al. and 3:20-cv-00609, Harris v. Aurobindo Pharma USA, Inc., et al. all filed
with the Middle District of Alabama; see also 2:20-cv-00416, Smiley v. Aurobindo Pharma USA, Inc., filed in the
Southern District of Alabama, and 7:20-cv-1216-LSC, Brown v. Camber Pharmaceuticals, et al., filed in the Northern
District of Alabama).


                                                          2
    Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 3 of 10                               PageID #: 3




                                      GROUNDS FOR REMOVAL

    I.         Federal Jurisdiction Is Proper Under Diversity of Citizenship

         6.       Diversity jurisdiction exists over actions between citizens of different states, where

the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1).

               A. There is complete diversity of citizenship.

         7.       Diversity jurisdiction "requires complete diversity—every plaintiff must be diverse

from every defendant." Palmer v. Hosp. Auth. of Randolph County, 22 F.3d 1559,1564 (11th Cir.

1994).

         8.       Plaintiff is a citizen of Alabama. The face of the Complaint alleges that Plaintiff is

a Dallas County, Alabama resident. See Exhibit A at ¶ 1.

         9.       Aurobindo Pharma USA, Inc. is a Delaware corporation with its principal place of

business at 279 Princeton Hightstown Road, East Windsor, New Jersey 08520. Accordingly,

Aurobindo Pharma USA, Inc. is a citizen of Delaware and New Jersey.

         10.      Upon information and belief, Aurobindo Pharma, Ltd. is an India corporation with

its principal place of business located in Hyderabad, India. Accordingly, Aurobindo Pharma, Ltd.

is a citizen of India. 2

         11.      Mylan Pharmaceuticals, Inc. is a corporation, organized as such under the laws of

the State of West Virginia. Mylan Pharmaceuticals, Inc.’s principal place of business is located in

Morgantown, West Virginia.




2
  Defendant Aurobindo Pharma Ltd. is represented by the same counsel as Aurobindo Pharma USA, Inc., but has not
been properly served with the Complaint as of the filing of the Notice of Removal. Aurobindo Pharma Ltd. expressly
reserves all defenses.

                                                        3
   Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 4 of 10                        PageID #: 4




       12.      Prinston Pharmaceutical, Inc. is a corporation, organized as such under the laws of

the State of Delaware. Prinston Pharmaceutical, Inc.’s principal place of business is located at 700

Atrium Drive, Suite A, Somerset, NJ 08873.

       13.      Solco Healthcare US, LLC is a limited liability company organized under the laws

of the State of New Jersey. The sole member of Solco Healthcare U.S., LLC is Prinston

Pharmaceutical, Inc., which is a Delaware corporation with its principal place of business in

Somerset, New Jersey.

       14.      “Fictitious Defendants 1-7” are fictitious, are not parties to the action, have not been

served, and are properly disregarded for the purposes of removal. 28 U.S.C. § 1441(b) directs the

court to disregard the citizenship of defendants sued under fictitious names when determining

whether an action is removable on the basis of diversity jurisdiction. Simpson v. Primerica Life

Ins. Co., 2017 U.S. Dist. LEXIS 78211, *21, n.1 (citing 28 U.S.C. § 1441(b)(1)); Richardson v.

Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (“As a general matter, fictitious-party pleading is not

permitted in federal court.”)).

             B. The amount in controversy requirement is satisfied.

       15.      The amount-in-controversy requirement for this Court to exercise diversity

jurisdiction is satisfied here because the “matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.” 28 U.S.C. §1332(a).

       16.      In determining the amount in controversy, courts look to the “face of the pleadings.”

St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938).

       17.      “In making this determination, the court is not bound by the plaintiff’s

representations regarding his or her claim, nor must it assume that the plaintiff is in the best

position to evaluate the amount of damages sought.” Jones v. Novartis Pharms. Co., 952 F. Supp.



                                                   4
    Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 5 of 10                                  PageID #: 5




2d 1277, 1282 (N.D. Ala. 2013) (citing Roe v. Michelin North Am., Inc., 613 F.3d 1058, 1061

(11th Cir. 2010) (citing Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 771 (11th Cir. 2010)).

        18.      A notice of removal “need not contain evidentiary submissions,” but merely a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014); see also 28 U.S.C. §

1446(a) (notice of removal need only contain a “short and plain statement of the grounds for

removal”).

        19.      As the Eleventh Circuit has noted:

                 Eleventh Circuit precedent permits district courts to make ‘reasonable
                 deductions, reasonable inferences, or other reasonable extrapolations" from
                 the pleadings to determine whether it is facially apparent that a case is
                 removable. See [Pretka, 608 F.3d] at 754. Put simply, a district court need
                 not ‘suspend reality or shelve common sense in determining whether the
                 face of a complaint…establishes the jurisdictional amount.’ See id. at 770
                 (quoting Roe v. Michelin N. Am., Inc., 637 F. Supp. 2d 995, 999 (M.D. Ala.
                 2009)); see also Williams [v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir.
                 2001)] (allowing district courts to consider whether it is "facially apparent"
                 from a complaint that the amount in controversy is met). Instead, courts may
                 use their judicial experience and common sense in determining whether the
                 case stated in a complaint meets federal jurisdictional requirements.

Roe v. Michelin N. Am., Inc., 613 F.3d 1058 (11th Cir. 2010).

        20.      While the Plaintiff states in her complaint that “upon information and belief, the

damages sought are less than $75,000,” that certainly does not rise to the level of specified damages

nor does it prevent the Court from determining the amount in controversy. Indeed, “preventing a

district judge from acknowledging the value of the claim, merely because it is unspecified by the

plaintiff, would force the court to abdicate its statutory right to hear the case.” Roe, 613 F.3d at

1064.3 “The overall point in this analysis is that ‘a removing defendant is not required to prove


3
 This case was filed after the Dennis and Pace cases were removed. All complaints, as well as those by Smiley, Harris
and Brown, are nearly identical, except in one regard: the addition of the sentence “upon information and belief, the
damages sought are less than $75,000” in the instant case.

                                                         5
   Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 6 of 10                       PageID #: 6




the amount in controversy beyond all doubt or to banish all uncertainty about it.’” Jones, 952 F.

Supp. 2d at 1283 (quoting Pretka, 608 F.3d at 754).

       21.     Further, the amount in controversy is merely an estimate of the amount that will be

put at issue in the litigation; it is not evidence of the amount the plaintiff will ultimately recover.

Pretka, 608 F.3d at 751.

       22.     In this case, satisfaction of the amount in controversy is facially apparent from

Plaintiff’s Complaint based on Plaintiff’s allegations of injuries. Plaintiff seeks damages for her

physical injury allegedly due to ingestion of medication purportedly contaminated N-

nitrosodimethylamine, which is a claimed carcinogenic impurity. Specifically, she alleges that she

ingested Defendants’ “Valsartan/Hydrochlorothiazide (HCTZ) or Valsartan” products and “[a]s a

result of the actions of Defendants, Plaintiff sustained injury.” Plaintiff claims that the Valsartan

drug she ingested was defective because Defendants “knowingly, recklessly, or negligently

manufactured the drug with impurities, including but not limited to, a substance known as N-

nitrosodimethylamine.” See Exhibit A at ¶¶ 16-23.

       23.     In hundreds of similar actions pending in the In re: Valsartan, Losartan, and

Irbesartan Products Liability Litigation, the plaintiffs claim that the same carcinogenic impurity

at issue in this case presents a risk of cancer or other injuries that cause pain and suffering, great

emotional distress, and mental anguish. Thus, although Plaintiff is non-specific with regard to her

alleged injuries, this Court can reasonably infer that Plaintiff’s claims are worth more than the

$75,000 threshold. See, e.g., Hickerson v. Enter. Leasing Co. of Georgia, LLC, No. 19-13670,

2020 WL 3119069, at *3 (11th Cir. June 11, 2020) (stating, “[c]omplaints alleging serious, lasting

physical injuries are typically removable because it is facially apparent that these claims are worth

more than $75,000.”).



                                                  6
   Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 7 of 10                       PageID #: 7




       24.     Here, Plaintiff demands a judgement against all Defendants, jointly and severally,

“together with interest, cost, and such other or further relief to which Plaintiff may be entitled.”

See Complaint at p. 5. In addition to the Aurobindo parties, Mylan Pharmaceuticals, Inc., Prinston

Pharmaceutical, Inc. and Solco Healthcare US, LLC, she names seven fictitious entities as

defendants, including “whether singular or plural,” individuals and entities who or which: (1)

“stocked manufactured the drug consumed by Plaintiff”; (2) “marketed the drug ingested by

Plaintiff”; (3) “sold the drug ingested by Plaintiff”; (4) “caused the drug ingested by Plaintiff to be

contaminated”; (5) “had any role in the distributive chain regarding the drug ingested by Plaintiff”;

(6) “designed, manufactured, or distributed component parts of the drug ingested by Plaintiff”; and

(7) “whose negligence, intentional conduct, willfulness, breach of contract, wantonness, or other

wrongful conduct contributed to cause the occurrence made the basis of Plaintiff’s Complaint.”

See Exhibit A at ¶¶ 7-13.

       25.     Moreover, Plaintiff appears to be seeking punitive damages, as she alleges that

Defendants “knowingly, recklessly, or negligently manufactured” losartan and “concealed the

defective condition of the drug from Plaintiff and otherwise suppressed the dangerous nature of

the medication.” See Exhibit A at ¶¶ 21-22. While Defendants deny that Plaintiff is entitled to any

damages, let alone punitive damages, these prospective punitive damages must be considered in

any calculation of the amount in controversy. See, e.g., Holley Equip. Co. v. Credit Alliance Corp.,

821 F.2d 1531, 1535 (11th Cir. 1987) (“When determining the jurisdictional amount in diversity

cases, punitive damages must be considered, … unless it is apparent to a legal certainty that such

cannot be recovered.”); Blackwell v. Great Am. Fin. Res., Inc., 620 F. Supp. 2d 1289, 1290 (N.D.

Ala. 2009).




                                                  7
      Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 8 of 10                       PageID #: 8




            26.      Based on these allegations, the amount in controversy exceeds the $75,000

jurisdictional threshold.

      II.         Other Matters

            27.      Pursuant to 28 U.S.C. § 1442(a), venue is proper in this Court as the Circuit Court

of Dallas County, Alabama, where the state action is pending, is a state judicial district within the

United States District Court for the Southern District of Alabama. 28 U.S.C. § 81(c)(1).

            28.      Written notice of the filing of this Notice of Removal will be provided to Plaintiff,

and a copy of this Notice will be filed in the appropriate state court, as required by 28 U.S.C. §

1446(d). This Notice of Removal is signed pursuant to Fed. R. Civ. Proc. 11. See 28 U.S.C. §

1446(a).

            29.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all state court pleadings

are attached hereto as Exhibit B.

            30.      For purposes of removal based on diversity jurisdiction under 28 U.S.C. § 1332(a)

and pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly joined and served

must consent to removal.

            31.      While reserving all defenses, Defendant Mylan Pharmaceuticals, Inc. consents to

removal and has executed the Consent to Removal attached as Exhibit C.4

            32.      Defendant Aurobindo Pharma USA, Inc. consents to removal and has executed the

Consent to Removal attached as Exhibit D.5

            33.      Defendant Aurobindo Pharma, Ltd. has not been properly served with this

Complaint. (See Exhibit D).




4
    Defendant Mylan Pharmaceuticals, Inc., was served on August 21, 2020 (See Exhibit B).
5
    Defendant Aurobindo Pharma USA, Inc was served on August 24, 2020 (See Exhibit B).
                                                       8
   Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 9 of 10                    PageID #: 9




       34.     In filing this Notice of Removal, none of the Defendants waive any defenses that

may be available, including without limitation jurisdiction, venue, or standing. Defendants reserve

all defenses, whether jurisdictional or otherwise. Further, Prinston and Solco do not admit any

allegations in the Complaint.

       35.     Prinston and Solco reserve the right to amend or supplement this Notice of

Removal.

       WHEREFORE, Prinston and Solco respectfully request that the above-captioned action

now pending in the Circuit Court of Dallas County, Alabama be removed to this Court.



       Respectfully submitted, this 8th day of September, 2020.



                                             s/ George R. Parker
                                             George R. Parker (ASB-2248-k74g)
                                             BRADLEY ARANT BOULT CUMMINGS LLP
                                             445 Dexter Avenue, Suite 9075
                                             Montgomery, AL 36104
                                             Telephone: (334) 956-7700
                                             Facsimile: (334) 956-7701
                                             gparker@bradley.com

                                         -   and -

                                             F.M. Haston III (ASB-8858-A64F)
                                             BRADLEY ARANT BOULT CUMMINGS LLP
                                             One Federal Place
                                             1819 5th Avenue N
                                             Birmingham, AL 35203
                                             Telephone: (205) 521-8000
                                             Facsimile: (205) 521-8800
                                             thaston@bradley.com




                                                9
 Case 2:20-cv-00442-C Document 1 Filed 09/08/20 Page 10 of 10                   PageID #: 10




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 8th 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

              Gerald C. Brooks, Esq.
              Christopher D. Baldwin, Esq.
              Tiffany Toliver, Esq.
              Serious Injury Law Group
              P.O. Box 361256
              Birmingham, AL 35236
              (205) 206-7070
              Email: gerald@seriouslawyers.com
                     chris@seriouslawyers.com
                     tiffany@seriouslawyers.com
              Attorneys for Plaintiff Jimmie Thorn:

              Jason M. Reefer, Esq.
              Pietragallo Gordon Alfano Bosick & Raspanti, LLP
              One Oxford Centre, 38th Floor
              Pittsburgh, PA 15219
              (412) 263-1840
              Email: JMR@Pietragallo.com
              Attorney for Mylan Pharmaceutical, Inc.:

              Sara M. Turner
              Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
              Shipt Tower
              420 20th Street North, Suite 1400
              Birmingham, Alabama 35203
              Telephone: (205) 328-0480
              Email: smturner@bakerdonelson.com
              Attorney for Aurobindo Pharma USA, Inc. and Aurobindo Pharma, Ltd.:


                                            s/ George R. Parker
                                            Of Counsel




                                               10
